Citation Nr: 1026028	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES
 
1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a right 
knee disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, status post arthroscopy, partial 
lateral meniscectomy and total knee arthroplasty.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 
1968. 
 
This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 
 
In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge with respect to 
the issues on appeal.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The Veteran's case was remanded by the Board for additional 
development in February 2009.  The requested development having 
been partially completed, the case is once again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
left knee disability and to reopen his claim for entitlement to 
service connection for a right knee disorder.  After a thorough 
review of the Veteran's claims file and despite the lengthy 
procedural history, the Board has determined that the claims must 
again be remanded.

As noted above, the claim was remanded in February 2009 to give 
the RO/AMC the opportunity, among others, to seek additional 
medical treatment records, specifically treatment records from 
the VAMC in Loma Linda, California from January 1991 to August 
1998, and to provide the Veteran adequate notice as to the 
requirements for reopening a previously denied claim with respect 
to his right knee claim.  

With respect to the additional medical records, the Board notes 
that the AMC requested medical treatment records from the VAMC in 
Loma Linda, California from January 1991 to August 1998 as 
directed.  In response, the VAMC provided over 1000 pages of 
medical treatment documents.  However, almost none of the 
documents provided were from the requested time frame.  For 
example, the initial Progress Note was dated from October 1998 
and the first Surgery Information from February 2001, which is 
problematic given that the Veteran underwent a left knee 
arthroscopy in approximately August 1998 at the Loma Linda VAMC, 
copies of which are already of record.  The documents provided 
appear to include only computerized records.  Given the evident 
disparity between the Board and the AMC's document request and 
the documents provided by the Loma Linda VAMC, additional efforts 
must be made to obtain all medical records from January 1991 to 
August 1998.  38 C.F.R. § 3.159(c)(3)(2009) (VA's duty to assist 
includes obtaining relevant VA treatment records).

With respect to the Veteran's request to reopen his claim for 
entitlement to service connection for a right knee disorder, the 
February 2009 remand instructed the RO/AMC to provide the Veteran 
notice compliant with the Court of Appeals for Veteran Claims 
(CAVC) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that case, the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for service 
connection based upon the receipt of new and material evidence, 
in addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service connection, 
VA must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the Court 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the bases for the prior denial 
of record, and then release a notice letter to the Veteran that 
explains the meaning of both "new" and "material" evidence, 
and also describes the particular type(s) of evidence necessary 
to substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  The Board noted in the February 2009 remand that the 
October 2006 VCAA notice letter misidentified the last final 
denial of the claim as the January 1999 rating decision rather 
than the September 2002 rating decision.  The AMC attempted to 
comply with the Board's instructions with a March 2009 letter.  
However, that letter, while observing that notice of the most 
recent final denial had been provided to the Veteran in October 
2002 failed to provide an explanation of both "new" and 
"material" evidence and did not describe the particular type(s) 
of evidence necessary to substantiate any service connection 
elements that were found to be insufficiently shown at the time 
of the prior final VA denial.  Specifically, the letter noted 
only that, "Your claim was previously denied because evidence 
submitted is not new and material.  Therefore the evidence you 
submit must be new and relate to this fact."  Given the 
foregoing, the VCAA notice did not accurately address the basis 
for the prior denial or explain what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial in accordance with Kent.  Thus, the Veteran must be 
provided with proper VCAA notice with respect to his claim. 

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the issues of entitlement to service connection for a 
left knee disability and to reopen his claim for entitlement to 
service connection for a right knee disorder must once again be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent proper VCAA 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 with respect to his request to reopen 
a previously disallowed claim for service 
connection of a right knee disorder.  The 
VCAA notice letter should address the bases 
for the denial in the September 2002 rating 
decision, namely that the Veteran had not 
submitted new and material evidence showing 
that a chronic right knee disability existed 
which was related to the acute complaints 
treated in service in 1967 and 1968, and 
notify the Veteran of the evidence necessary 
to substantiate the element or elements 
required to establish service connection that 
were found insufficient in the previous 
denial in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the 
notice should provide an explanation of the 
meaning of both "new" and "material" 
evidence.  The Veteran and his representative 
should be afforded the appropriate period of 
time for response to all written notice and 
development as required by VA law. 
 
2.  Additional efforts should be made to 
obtain all outstanding VA treatment records 
pertaining to any treatment the Veteran 
received for knee problems from January 1991 
to August 1998 at the Loma Linda VAMC and 
associated with the claims folder.  The 
search should include any archived or retired 
records, as well as both computerized and 
paper records, including but not limited to 
progress notes, diagnostic testing results, 
and surgical records.  If no records are 
available in addition to those previously 
provided with the April 2009 cover letter, 
the Loma Linda VAMC should so advise in 
writing.

3.  After the above is complete, readjudicate 
the Veteran's claims.  If one or more of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


